 





 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, including the Exhibits attached hereto (this
“AGREEMENT”) is made and entered into as of this 9th day of October, 2017, by
and between InsPro Technologies Corporation, a Delaware corporation (the
“CORPORATION”), and David M. Anderson (the “EXECUTIVE”). Each of the Corporation
and the Executive hereinafter may be referred to individually as a “PARTY” or
collectively as the “PARTIES.”

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the Parties, intending to be legally bound,
hereby agree:

 

1.            EMPLOYMENT. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation and all
of its subsidiaries, subject to the terms and conditions set forth in this
Agreement.

 

2.            POSITIONS AND DUTIES.

 

(a)             The Executive shall serve as the Chief Executive Officer of the
Corporation and its subsidiaries with such duties, responsibilities, and
authority as are commensurate and consistent with his position, as may be, from
time to time, assigned to him by a majority of board of directors of the
Corporation (the “BOARD”). The Executive shall report directly to the Chairman
of the Board. During the term of this Agreement, the Executive shall devote his
full business time and efforts to the performance of his duties hereunder unless
otherwise authorized by the Chairman of the Board. Notwithstanding anything else
to the contrary contained herein, the expenditure of reasonable amounts of time
by the Executive for the making of passive personal investments and the conduct
of private business affairs and charitable and professional activities shall be
allowed, provided such activities do not materially interfere with the services
required to be rendered to the Corporation hereunder and do not violate the
restrictive covenants set forth in Sections 10, 11, and 12 below.

 

(b)             On the first regularly scheduled meeting of the Board following
the Commencement Date (as defined below), the Executive shall be appointed as a
member of the Board. For as long as the Executive remains the Chief Executive
Officer of the Corporation, the Corporation agrees to nominate the Executive as
a member of the Board at each meeting of shareholders at which Board members are
to be elected. The Executive shall serve in such capacity at no additional
compensation.

 

3.            TERM OF EMPLOYMENT. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “INITIAL TERM”),
shall be for a period of twelve months commencing on October 9, 2017 (the
“COMMENCEMENT DATE”). The term of this Agreement shall automatically be extended
for successive, additional periods of one year each (each, a “RENEWAL TERM”)
unless either Party gives prior written notice of non-renewal to the other Party
no later than 60 calendar days prior to the expiration of the Initial Term, or
the then current Renewal Term, as the case may be (a “NON-RENEWAL NOTICE”). For
purposes of this Agreement, the period commencing on the Commencement Date and
ending on the date on which the term of this Agreement terminates is referred to
herein as the “TERM.”

 

4.            LOCATION OF EMPLOYMENT. The Executive shall perform his duties at
the Corporation’s offices located in Eddystone, Pennsylvania (the “LOCATION”),
or at such other locations as are selected for the Corporation’s facilities that
are within 50 miles of the Location; PROVIDED, HOWEVER, that it is understood
that in connection with his duties under this Agreement, the Executive shall be
required to travel to and to perform services at other locations.

 



 

 

 

5.            COMPENSATION OF EXECUTIVE.

 

(a)             Base Salary. The Corporation shall pay the Executive as
compensation for his services hereunder a base salary of $380,000 per annum
(including any future increases in base salary, the “BASE SALARY”) in accordance
with the Corporation’s normal payroll practices but in no event less frequently
than on a monthly basis.

 

(b)             Annual Bonus. The Executive shall be eligible to receive an
annual bonus (“ANNUAL BONUS”) for each calendar year during the Term, commencing
with the 2018 calendar year, based on the attainment of individual and corporate
performance goals and targets established by the Board, with input from the
Executive. The target amount of the Executive’s Annual Bonus for any calendar
year during the Term is 100% of the Executive’s annual Base Salary, but the
Executive’s actual Annual Bonus for any calendar year within the Term may range
from 0% to a maximum Annual Bonus of 100% of the Executive’s annual Base Salary,
based on the Board’s determination of the level of achievement of the applicable
performance goals for the year. Any Annual Bonus shall be paid after the end of
the calendar year to which it relates, at the same time and under the same terms
and conditions as the bonuses for other executives of the Corporation; provided
that in no event shall the Executive’s Annual Bonus be paid later than March 15
after the calendar year to which the Annual Bonus relates. The Annual Bonus
shall be subject to the terms of the annual bonus plan that is applicable to
other executives of the Corporation, including requirements as to continued
employment, subject to Section 7(b)(ii) below.

 

(c)             Business Expenses. The Corporation shall pay or reimburse the
Executive for all reasonable out-of-pocket business expenses actually incurred
or paid by the Executive in the performance of his duties hereunder, in
accordance with the Corporation’s policy for reimbursement of expenses. In
addition, the Corporation shall reimburse the Executive for such relocation
expenses as described in Exhibit A.

 

(d)             Corporation Benefits. The Executive shall be eligible to
participate in such pension, profit sharing, group insurance, hospitalization,
and group health and benefit plans and all other benefits and plans as the
Corporation provides to its senior executives in accordance with their terms
(collectively, the “BENEFIT PLANS”). Nothing in this Agreement shall preclude
the Corporation or any affiliate of the Corporation from terminating or amending
any Benefit Plan from time to time after the Commencement Date.

 

(e)             Change of Control Bonus. The Executive shall be eligible to
receive a bonus in connection with a Change of Control (as defined in Exhibit
B), as set forth in Exhibit B.

 

(f)             Restricted Stock Grant.

 

   (i)             If, during the Term, a Qualifying Sale (defined below) occurs
at an Enterprise Value (defined below) in excess of $30,000,000 (the
“THRESHOLD”), as determined by the Board, the Corporation shall grant the
Executive an award of restricted shares of the same class or classes of
securities as to which the Qualifying Sale relates (the “RESTRICTED STOCK”).
Such Restricted Stock grant shall be made after the Corporation receives all
requisite corporate approvals, including consent of the Board and stockholders
as necessary. The number of shares of Restricted Stock that shall be granted to
the Executive shall be calculated by dividing (i) 3% of the difference between
the Enterprise Value at the Qualifying Sale and the Threshold, by (ii) the fair
market value of an underlying share, as determined by the Board, on the grant
date. For illustrative purposes only, if the Qualifying Sale is at an Enterprise
Value of $40,000,000, then the difference would be $10,000,000, and the
Executive would receive a Restricted Stock award valued at $300,000 (3% of
$10,000,000) as of the date of grant. The Restricted Stock shall vest annually
in three substantially equal installments, with the first installment vesting on
the first anniversary of the date of grant, subject to the Executive’s continued
employment with the Corporation through each such vesting date, provided that
the Restricted Stock shall become fully vested upon a Change of Control (as
defined in Exhibit B), a termination of employment by the Corporation without
Cause (defined below), or a termination of employment by the Executive for Good
Reason (defined below). In order to be eligible to receive the award of
Restricted Stock, either (i) the Executive must be employed by the Corporation
as of the grant date or (ii) the Executive’s employment must have been
terminated by the Corporation without Cause or by the Executive for Good Reason,
in either case within six months prior to the Qualifying Sale. The Restricted
Stock shall be subject in all respects to the terms and conditions of a
restricted stock award agreement in the form provided by the Corporation and the
terms and conditions of the Health Benefits Direct Corporation 2010 Equity
Compensation Plan (the “EQUITY PLAN”), or on terms consistent with those set
forth in the Equity Plan if the Restricted Stock cannot be granted under the
Equity Plan. The Restricted Stock grant shall be subject in all cases to any
securities law requirements and receipt of all Board and stockholder approvals
if applicable.

 



2 

 

 

(ii)             For purposes of this Agreement, a “QUALIFYING SALE” shall mean
a sale of Corporation securities by an existing shareholder or shareholders
acting in concert (“SHAREHOLDER QUALIFYING SALE”), or the sale by the
Corporation of newly issued securities (“CORPORATION QUALIFYING SALE”), in any
case representing 10% or more of the fully-diluted outstanding capital stock of
the Corporation; provided, however, any financing of the Corporation primarily
involving existing investors in the Corporation or their affiliates shall not be
a Qualifying Sale for purposes of this Agreement.

 

(iii)             For purposes of this Agreement, “ENTERPRISE VALUE” means, (i)
in connection with any Corporation Qualifying Sale, the implied value of the
Corporation’s aggregate common equity computed in accordance with the following
sentence, and (ii) in connection with any Shareholder Qualifying Sale, the
amount equal to (a) the aggregate proceeds received by the selling shareholder
or shareholders, divided by (b) the percentage of capital stock of the
Corporation on a fully-diluted basis sold by the selling shareholder or
shareholders.

 

(iv)             The Enterprise Value in connection with any Corporation
Qualifying Sale shall be computed as, (A) (i) the aggregate amount of cash and
the fair market value of any securities or other property paid or payable
directly or indirectly by or to the Corporation (or any direct or indirect
parent) in connection with the Corporation Qualifying Sale, plus (ii) any
dividends paid or any stock redemptions outside of the normal course of business
made in connection with the Corporation Qualifying Sale, plus (iii) the
aggregate principal amount and all accrued but unpaid interest of all
indebtedness for borrowed money and other liabilities and preferred stock,
including all accrued but unpaid dividends, of the Corporation (or any direct or
indirect parent) assumed in connection with the Corporation Qualifying Sale,
plus (iv) all amounts paid or other value ascribed in the Corporation Qualifying
Sale (including in the form of “rollover” options or warrants) in respect of
issued warrants, options or other convertible securities in connection with the
Corporation Qualifying Sale, the value of which shall be based on the difference
between the acquisition price and exercise or conversion price of such
securities, plus (v) the full amount of any consideration placed in escrow or
otherwise held back to support the Corporation’s (or the direct or indirect
parent’s) or its security holders’ indemnification or similar obligation under
the definitive documents with respect to the Corporation Qualifying Sale, plus
(vi) the present value of any contingent consideration to be paid in the future,
and less (vii) transaction and closing costs and fees paid to third parties (not
affiliates of the Corporation or any of its direct or indirect parents or its or
their shareholders), and less (viii) closing and transaction costs and fees paid
as a part of the Corporation Qualifying Sale, divided by (B) the percentage of
capital stock of the Corporation on a fully-diluted basis sold by the
Corporation.

 



3 

 

 

(v)             By way of example, if as a result of a Shareholder Qualifying
Sale, a selling shareholder sells its shares representing 40% of the
fully-diluted outstanding capital stock of the Corporation for a purchase price
of $10,000,000, the Enterprise Value in connection with such Shareholder
Qualifying Sale shall be $25,000,000. By way of example, in connection with a
Corporation Qualifying Sale, if the Corporation sells securities representing
20% of the fully-diluted capitalization of the Corporation for $10,000,000,
which $10,000,000 is inclusive of (i) all indebtedness assumed in connection
with the sale, (ii) all escrowed consideration, and (iii) deductions for
transaction costs and fees, the Enterprise Value in connection with such
Corporation Qualifying Sale shall be $50,000,000.

 

6.            TERMINATION.

 

(a)           This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:

 

(i)             upon the Executive’s death;

 

(ii)            upon the Executive’s “Permanent Disability” (defined below);

 

(iii)           upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either Party has provided a timely Non-Renewal Notice
in accordance with Section 3 above;

 

(iv)           at the Corporation’s option, upon 60 calendar days’ prior written
notice to the Executive if without Cause;

 

(v)            at the Executive’s option (other than for “Good Reason” as
defined in Section 6(c) below), upon 30 calendar days’ prior written notice to
the Corporation;

 

(vi)           at the Executive’s option for Good Reason; and

 

(vii)          at the Corporation’s option, in the event of an act by the
Executive defined in Section 6(d) below as constituting “Cause” for termination
by the Corporation.

 

(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “PERMANENT DISABILITY” if the Executive is unable to perform
the regular and customary duties of his employment hereunder during any
consecutive six month period within the Term by reason of any medically
determinable physical or mental impairment.

 

(c)           For purposes of this Agreement, the term “GOOD REASON” means the
occurrence of one or more of the following without the Executive’s consent,
other than on account of the Executive’s Permanent Disability: (i) any material
diminution by the Corporation of the Executive’s authority, duties, or
responsibilities; (ii) a material breach by the Corporation of any of its
obligations to the Executive under this Agreement; (iii) a material diminution
in the Executive’s Base Salary; and/or (iv) a relocation of the Corporation’s
office from the Location by more than 50 miles that increases the Executive’s
travel distance from home. The Executive must notify the Corporation of the
existence of any such conditions within 90 calendar days of the initial
existence of the condition. The Corporation shall have a period of 30 calendar
days in which it may correct the act or failure to act that constitutes the
grounds for Good Reason as set forth in the Executive’s notice. If the
Corporation does not correct the act or failure to act, the Executive’s
employment will terminate for Good Reason on the first business day following
the expiration of the Corporation’s 30-day cure period.

 



4 

 

 

(d)             For purposes of this Agreement, the term “CAUSE” shall mean any
of the following: (i) commission of any act of dishonesty involving the
Corporation, fraud, embezzlement, or theft; (ii) conviction of a felony or any
crime of moral turpitude under the laws of the United States or any state
thereof; (iii) failure to perform satisfactorily the material duties of the
Executive’s position (other than by reason of Permanent Disability) after
receipt of a written warning from the Board or failure to follow a lawful,
material, and reasonable direction of the Board following 30 calendar days’
notice thereof and chance to cure the same; (iv) breach of this Agreement or any
unauthorized use or disclosure of confidential information or trade secrets of
the Corporation; (v) material failure to comply with the Corporation’s code of
conduct or employment policies; or (vi) any other conduct that adversely
affects, or is likely to adversely affect, the business, reputation, or property
of the Corporation.

 

7.            EFFECTS OF TERMINATION.

 

(a)             Upon termination of the Executive’s employment pursuant to
Section 6(a)(i) above (the Executive’s death), the Corporation shall pay to the
Executive’s estate or beneficiaries, an amount equal to three months’ of the
Executive’s Base Salary at the then current rate, payable in a lump sum within
60 days following the Executive’s death.

 

(b)             Upon termination of the Executive’s employment pursuant to
Section 6(a)(ii) (the Executive’s Permanent Disability), pursuant to the
Corporation tendering a Non-Renewal Notice to the Executive under Section
6(a)(iii), pursuant to Section 6(a)(iv) (termination by the Corporation without
Cause), or pursuant to Section 6(a)(vi) (at the Executive’s option for Good
Reason) above, and in any case the Executive executes and does not revoke a
written Release (defined below), the Corporation shall pay the Executive the
following severance benefits, regardless as to the then remaining period of the
Term:

 

   (i)             12 months’ Base Salary at the then current rate, to be paid
in installments in accordance with the Corporation’s normal payroll practices,
provided that payment will begin within 60 days after the Executive’s
termination date, and any installments not paid between the termination date and
the date of the first payment will be paid with the first payment, provided
further that if such 60 day period spans two taxable years then the first such
payment shall be made during the portion of such 60 day period that occurs in
the second taxable year;

 

   (ii)             a prorated Annual Bonus for the year in which the
Executive’s termination of employment occurs, which shall be determined by
multiplying the full year Annual Bonus that would otherwise have been payable to
the Executive, based upon the achievement of the applicable performance goals,
as determined by the Board, by a fraction, the numerator of which is the number
of days during which the Executive was employed by the Corporation in the
calendar year in which the termination date occurs and the denominator of which
is 365, and which prorated Annual Bonus, if any, shall be paid at the same time
as bonuses are paid to other employees of the Corporation, but not later than
March 15 after the end of the year in which the termination date occurs; and

 



5 

 

 

(iii)             during the period beginning on the termination date and ending
on the earlier of (A) the date on which the Executive first becomes covered by
any other equally advantageous “group health plan” as described in section
4980B(g)(2) of the Internal Revenue Code of 1986, as amended (the “CODE”) or (B)
12-months following the termination date (the “COVERAGE PERIOD”), if the
Executive is eligible for and timely elects to receive continued health coverage
under the Corporation’s health plan under COBRA at a level of coverage at or
below the Executive’s level of coverage in effect on the termination date, and
the Executive pays the full monthly COBRA premium cost for such health coverage,
the Corporation shall reimburse the Executive monthly an amount equal to the
monthly cost of continuing coverage of the applicable benefit plans under COBRA,
to the extent the Executive and the Executive’s dependents, as applicable, elect
and qualify for such coverage (the “COBRA REIMBURSEMENT”). The payments under
this subsection (iii) shall commence within 60 days after the termination date
and the first payment shall include any payments for the period from the
termination date to the first payment date. The Corporation shall reimburse the
Executive under this subsection only for the portion of the Coverage Period
during which the Executive continues coverage under the Corporation’s health
plan. The Executive agrees to promptly notify the Corporation of the Executive’s
coverage under an alternative health plan upon becoming covered by such
alternative plan. The COBRA health care continuation coverage period under
section 4980B of the Code shall run concurrently with the Coverage Period.

 

Notwithstanding anything to the contrary, upon termination of the Executive’s
employment pursuant to Section 6(a)(ii) (the Executive’s Permanent Disability)
above, the Corporation may credit against such amounts set forth in this
subsection (b), any proceeds paid to the Executive with respect to any
disability policy maintained and paid for by the Corporation for his benefit.

 

(c)             Upon termination of the Executive’s employment pursuant to the
Executive tendering a Non-Renewal Notice to the Corporation under Section
6(a)(iii), Section 6(a)(v) (at the Executive’s election without Good Reason) or
Section 6(a)(vii) (at the Corporation’s election for Cause) above, the Executive
shall be entitled to accrued and unpaid Base Salary through the date of
termination, and shall not be eligible for severance benefits.

 

(d)             The Executive shall not be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and such amounts shall
not be reduced regardless of whether the Executive obtains other employment,
except as set forth in Section 7(b)(iii).

 

(e)             “Release” shall mean a separation agreement and general release
of any and all claims against the Corporation and all related parties with
respect to all matters arising out of the Executive’s employment by the
Corporation, and the termination thereof (other than claims for any entitlements
under the terms of this Agreement or under any plans or programs of the
Corporation under which the Executive has accrued and is due a benefit). The
Release will be in substantially the form attached hereto as Exhibit C, subject
to such legally required changes as the Corporation may require and such changes
as the Corporation deems appropriate to incorporate the terms of the Executive’s
severance arrangement as set forth in this Section 7.

 

8.             PAID TIME OFF. In addition to normal Corporation holidays, the
Executive shall be entitled to four weeks of paid time off per year, during
which period his salary shall be paid in full. The Executive shall take his paid
time off at such time or times as the Executive and the Corporation shall
determine is mutually convenient. Any paid time off not taken in one year shall
not accrue or carry-over to the following calendar year. Any paid time off not
taken in one year shall not be paid upon termination of the Executive’s
employment.

 

9.             AT-WILL EMPLOYMENT. The Executive’s employment with the
Corporation will be on an “at will” basis, meaning that either the Executive or
the Corporation may terminate the Executive’s employment at any time without
notice and for any reason or no reason, without further obligation or liability,
except to the extent required by law with respect to final payment of accrued
wages, or as expressly provided herein with respect to potential severance
opportunities. Further, the Executive’s continued employment as well as the
Executive’s participation in any benefit programs does not assure the Executive
of continuing employment with the Corporation. The Corporation also reserves the
right to modify or amend the terms of its benefit plans at any time for any
reason. This policy of at-will employment is the entire agreement as to the
duration of the Executive’s employment and may only be modified upon an express
written approval of the Board.

 



6 

 

 

10.             DISCLOSURE OF CONFIDENTIAL INFORMATION. The Executive
recognizes, acknowledges, and agrees that he has had and will continue to have
access to secret and confidential information regarding the Corporation,
including but not limited to, its products, formulae, patents, sources of
supply, customer dealings, data, know-how, and business plans, provided such
information is not in or does not hereafter become part of the public domain, or
become known to others through no fault of the Executive. The Executive
acknowledges that such information is of great value to the Corporation, is the
sole property of the Corporation, and has been and will be acquired by him in
confidence. In consideration of the obligations undertaken by the Corporation
herein, the Executive will not, at any time, during or after his employment
hereunder, reveal, divulge, or make known to any person, any information
acquired by the Executive during the course of his employment, which is treated
as confidential by the Corporation, and not otherwise in the public domain.
Except as otherwise specifically provided for herein, the provisions of this
Section 10 shall survive the Executive’s employment hereunder. All references to
the Corporation in Sections 10, 11, and 12 hereof shall include any subsidiary
of the Corporation. Notwithstanding the foregoing, nothing in this Agreement
shall prohibit or restrict the Executive from disclosing confidential
information that must be disclosed by the Executive in a legal proceeding to
enforce rights pursuant to this Agreement or that is otherwise required to be
disclosed by the Executive by law; provided, however, the Executive shall
immediately notify the Corporation that production or disclosure has been
ordered and shall take all reasonable steps and cooperate with the Corporation
to limit disclosure of confidential information, in each case to the extent
permitted by law.

 

11.             INVENTION ASSIGNMENT. All inventions, innovations, improvements,
developments, methods, designs, analyses, reports, and all similar or related
information that relate to the Corporation’s actual or anticipated business,
research, and development or existing or future products or services and that
are conceived, developed, or made by the Executive while employed by the
Corporation after the date hereof, as well as all inventions, innovations,
improvements, developments, methods, designs, analyses, reports, and all similar
or related information which relate to the actual or anticipated business of the
Corporation, research and development or existing or future products or services
and that were conceived, developed, or made by Executive while employed with the
Corporation (collectively, “WORK PRODUCT”) are hereby assigned, and belong, to
the Corporation. The Executive shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Term), at the Corporation’s expense, to establish and confirm such
ownership (including, without limitation, assignments, consents, powers of
attorney, and other instruments).

 

12.             NON-COMPETITION, NON-SOLICITATION, AND NON-DISPARAGEMENT.

 

   (a)             During the Term and for a period of 12 months thereafter
(“RESTRICTED PERIOD”), the Executive shall not directly or indirectly, for
himself or on behalf of or in conjunction with any other Person, without the
prior written consent of the Corporation (which shall not be unreasonably
withheld by the Corporation), engage, directly or indirectly, as an officer,
director, stockholder, owner, partner or joint venturer or in any managerial
capacity, whether as an employee, independent contractor, consultant or advisor
(paid or unpaid), or as a sales representative, or be financially interested, in
any business within the United States that sells, markets or provides health or
life insurance technology or related products from multiple insurers to
individual consumers; provided, however, that if the Executive’s employment is
terminated (i) without Cause by the Corporation pursuant to Section 6(a)(iv);
(ii) because the Corporation becomes insolvent or bankrupt or agrees to a plan
of liquidation or dissolution in which all obligations of the Corporation cannot
be satisfied; or (iii) the Executive terminates for Good Reason pursuant to
Section 6(a)(vi), then in each case the Corporation agrees to consent to any
activities of the Executive in the Restricted Period that do not involve
providing software development, hosting services or sales work for a competitor
of the Corporation or its successor.

 



7 

 

 

   (b)             During the Term and Restricted Period, the Executive shall
not directly or indirectly, for himself or on behalf of or in conjunction with
any other person, without the prior written consent of the Corporation, directly
or indirectly solicit, seek to employ, or seek to retain any person who is at
that time, or was at any time during the Executive’s employment with the
Corporation, an employee (full- or part-time), independent contractor, or
outside agent of the Corporation.

 

   (c)             The Executive shall not make or authorize any written or oral
statements that are maliciously false or defamatory about the Corporation or its
affiliates or their respective directors, officers, or employees. This clause
does not affect the Executive’s rights under Section 13.

 

   (d)             If any of the restrictions contained in this Section 12 shall
be deemed to be unenforceable by reason of the extent, duration, or geographical
scope thereof, or otherwise, then the court making such determination shall have
the right to reduce such extent, duration, geographical scope, or other
provisions hereof, and in its reduced form this Section 12 shall then be
enforceable in the manner contemplated hereby.

 

   (e)             The provisions of this Section 12 shall survive the
termination of the Executive’s employment hereunder and until the end of the
Restricted Period.

 

13.             Reports to Government Entities. Nothing in this Agreement shall
prohibit or restrict the Executive from initiating communications directly with,
responding to any inquiries from, providing testimony before, providing
confidential information to, reporting possible violations of law or regulation
to, or from filing a claim or assisting with an investigation directly with a
self-regulatory authority or a government agency or entity, including the U.S.
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. The Executive
does not need the prior authorization of the Corporation to engage in such
communications, respond to such inquiries, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators. The Executive is not required to notify the Corporation that the
Executive has engaged in such communications with the Regulators. If the
Executive is required by law to disclose confidential information, other than to
Regulators as described above, the Executive shall give prompt written notice to
the Corporation so as to permit the Corporation to protect its interests in
confidentiality to the extent possible. Federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.

 

14.             INDEMNIFICATION. The Corporation agrees to indemnify and hold
the Executive harmless to the fullest extent permitted by the laws of the State
of Delaware, as in effect at the time of the subject act or omission. In
connection therewith, the Executive shall be entitled to the protection of any
insurance policies that the Corporation elects to maintain generally for the
benefit of the Corporation’s directors and officers, against all costs, charges,
and expenses whatsoever incurred or sustained by the Executive in connection
with any action, suit, or proceeding to which he may be made a party by reason
of his being or having been a director, officer, or employee of the Corporation.
This provision shall survive any termination of the Executive’s employment
hereunder.

 



8 

 

 

15.             Acknowledgement of Satisfaction of All Pre-employment
Conditions.

 

   (a)             For purposes of federal immigration law, the Executive will
be required to provide to the Corporation documentary evidence of the
Executive’s identity and eligibility for employment in the United States. Such
documentation must be provided to the Corporation within three days following
the Commencement Date, or the Corporation’s employment relationship with the
Executive may be terminated and this Agreement will be void.

 

   (b)             By entering into this Agreement, the Executive warrants that
all information provided by the Executive is true and correct to the best of the
Executive’s knowledge, and the Executive expressly releases all parties from any
and all liability for damages that may result from obtaining, furnishing,
collecting, or verifying such information, as well as from the use of or
disclosure of such information by the Corporation or its agents.

 

16.             No Conflicting Obligations. The Executive understands and agrees
that by entering into this Agreement, the Executive represents to the
Corporation that performance of the Executive’s duties to the Corporation and
the terms of this Agreement will not breach any other agreement (written or
oral) to which the Executive is a party (including without limitation, current
or past employers) and that the Executive has not, and will not during the term
of the Executive’s employment with the Corporation, enter into any oral or
written agreement which may result in a conflict of interest or may otherwise be
in conflict with any of the provisions of this Agreement or the Corporation’s
policies. The Executive is not to bring with the Executive to the Corporation,
or use or disclose to any person associated with the Corporation, any
confidential or proprietary information belonging to any former employer or
other person or entity with respect to which the Executive owes an obligation of
confidentiality under any agreement or otherwise. The Corporation does not need
and will not use such information. Also, the Corporation expects the Executive
to abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that the Executive
refrain from having any contact with such persons until such time as any
non-solicitation obligation expires. To the extent that the Executive is bound
by any such obligations, the Executive must inform the Corporation’s General
Counsel immediately prior to accepting this Agreement.

 

17.             Clawback. Notwithstanding anything to the contrary in this
Agreement, all compensation paid to the Executive by the Corporation (whether
payable pursuant to this Agreement or otherwise) will be subject to reduction,
recovery, and/or recoupment to the extent required by any present or future law,
government regulation or stock exchange listing requirement, or any policy
adopted by the Corporation.

 

18.             Corporation Policies. The Executive shall be subject to all
policies that may be implemented by the Board from time to time with respect to
officers of the Corporation.

 

19.             Termination Obligations.

 

   (a)             Upon termination of the Executive’s employment with the
Corporation for any reason, the Executive will automatically be deemed to have
resigned from all other offices and directorships then held with the Corporation
or any affiliate of the Corporation, unless otherwise agreed with the
Corporation.

 



9 

 

 

   (b)             Following the termination of the Executive’s employment with
the Corporation for any reason, the Executive shall fully cooperate with the
Corporation in all matters relating to the winding up of pending work on behalf
of the Corporation and the orderly transfer of duties, responsibilities, and
knowledge to such persons as the Corporation shall designate. The Executive
shall also cooperate in the defense of any action brought by any third party
against the Corporation. If necessary, the Corporation shall pay the Executive
for the Executive’s time incurred to comply with this provision at a reasonable
per diem or per hour rate as to be mutually determined between the Executive and
the Corporation.

 

20.             Attorney’s Fees. The Corporation will pay directly or reimburse
the Executive for reasonable legal fees and costs incurred in connection with
negotiating and reviewing this Agreement and any related documents or matters,
up to a maximum of $5,000.

 

21.             Survival. The respective rights and obligations of the parties
under this Agreement (including, but not limited to, Sections 10, 11, and 12)
shall survive any termination of the Executive’s employment or termination or
expiration of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

 

22.             MISCELLANEOUS.

 

   (a)             The Executive acknowledges that the services to be rendered
by him under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 10, 11, or 12 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The Parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.

 

   (b)             All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors, and assigns
of the Parties, except that the duties and responsibilities of the Executive
under this Agreement are of a personal nature and shall not be assignable or
delegable in whole or in part by the Executive. The Corporation shall require
any successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization, or otherwise) to all or substantially all of the business or
assets of the Corporation, within 15 days of such succession, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Corporation would be required to perform if no such succession had
taken place, and the Executive acknowledges that in such event the obligations
of the Executive hereunder, including but not limited to those under Sections
10, 11, and 12, will continue to apply in favor of the successor.

 

   (c)             This Agreement (together with the Exhibits attached hereto
and all other documents referenced herein) constitutes and embodies the full and
complete understanding and agreement of the Parties with respect to the
Executive’s employment by the Corporation, supersedes all prior understandings
and agreements, whether oral or written, between the Parties, and shall not be
amended, modified, or changed except by an instrument in writing executed by the
Party to be charged. The invalidity or partial invalidity of one or more
provisions of this Agreement shall not invalidate any other provision of this
Agreement. No waiver by either Party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.

 



10 

 

 

(d)             The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

(e)             All notices, requests, demands, and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by registered or
certified mail, return receipt requested, postage prepaid, or by private
overnight mail service (e.g. Federal Express) to the Party at the address set
forth below or to such other address as either Party may hereafter give notice
of in accordance with the provisions hereof. Notices shall be deemed given on
the sooner of the date actually received or the third business day after
sending.

 

If to the Corporation, to:

 

InsPro Technologies Corporation

1510 Chester Pike

Suite 400

Eddystone, PA 19022

Attn: Chairman of the Board

 

If to the Executive, to the most recent address on file with the Corporation.

 

(f)             All payments under this Agreement shall be made subject to
applicable tax withholding, and the Corporation shall withhold from any payments
under this Agreement all federal, state, and local taxes as the Corporation is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state, and local taxes due with respect to any payment received under this
Agreement.

 

(g)             This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without giving effect to such State’s
conflicts of laws provisions and each of the Parties irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
Delaware.

 

(h)             This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument.

 

23.           SECTION 409A.

 

(a)             This Agreement (including the attached Exhibits) is intended to
comply with section 409A of the Code and its corresponding regulations, or an
exemption, and payments may only be made under this Agreement upon an event and
in a manner permitted by section 409A of the Code, to the extent applicable.
Severance benefits under this Agreement are intended to be exempt from section
409A of the Code under the “short-term deferral” exception, to the maximum
extent applicable, and then under the “separation pay” exception, to the maximum
extent applicable. Notwithstanding anything in this Agreement to the contrary,
if required by section 409A of the Code, if the Executive is considered a
“specified employee” for purposes of section 409A of the Code and if payment of
any amounts under this Agreement is required to be delayed for a period of six
months after separation from service pursuant to section 409A of the Code,
payment of such amounts shall be delayed as required by section 409A of the
Code, and the accumulated amounts shall be paid in a lump sum payment within ten
days after the end of the six-month period. If the Executive dies during the
postponement period prior to the payment of benefits, the amounts withheld on
account of section 409A of the Code shall be paid to the personal representative
of the Executive’s estate within 60 days after the date of the Executive’s
death.

 



11 

 

 

(b)             All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under section
409A of the Code. For purposes of section 409A of the Code, each payment
hereunder shall be treated as a separate payment and the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the timing of the
Executive’s execution of the Release, directly or indirectly, result in the
Executive designating the calendar year of payment of any amounts of deferred
compensation subject to section 409A of the Code, and if a payment that is
subject to execution of the Release could be made in more than one taxable year,
payment shall be made in the later taxable year.

 

(c)             All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement is for expenses incurred during the period of time specified
in this Agreement, (ii) the amount of expenses eligible for reimbursement, or in
kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in kind benefits to be provided, in any other
calendar year, (iii) the reimbursement of an eligible expense will be made no
later than the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement or in kind benefits is
not subject to liquidation or exchange for another benefit.

 

[Remainder of page intentionally left blank; signature page follows on next
page]

 



12 

 

 

The Parties have executed this Agreement as of the date set forth above.

 

INSPRO TECHNOLOGIES CORPORATION

 



By: /s/ Donald R. Caldwell   Name: Donald R. Caldwell   Title: Chairman of the
Board         EXECUTIVE         /s/ David Anderson               David M.
Anderson  

   



13 

 

 

Exhibit A

 

Relocation Benefits

 

The Corporation will provide the Executive with the following relocation
benefits for the Executive’s move to the Philadelphia, Pennsylvania area from
Charlotte, North Carolina, provided that the Executive remains employed by the
Corporation and its subsidiaries through the applicable reimbursement date:

 

●The Corporation will pay the Executive a monthly allowance equal to $5,000 per
month, from the Commencement Date until October 31, 2018, to assist in
offsetting the Executive’s transportation travel expenses to commute from
Charlotte, North Carolina to the Philadelphia and Eddystone, Pennsylvania area
and for temporary housing/hotels; and

 

●The Corporation shall pay, on the Executive’s behalf, or reimburse the
Executive, for the actual and reasonable expenses incurred by the Executive
through October 31, 2018 in connection with the Executive’s relocation from his
current residence in the Charlotte, North Carolina area to the Philadelphia,
Pennsylvania area; provided that in no event shall the aggregate amount paid or
reimbursed exceed $25,000. The Executive shall be required to submit to the
Corporation such invoices and documentation as may be reasonably required by the
Corporation.

 

In the event the Executive terminates employment with the Corporation other than
for Good Reason, or if the Executive’s employment is involuntarily terminated by
the Corporation for Cause, in either case before October 31, 2019, the Executive
will repay to the Corporation a pro rata amount of all relocation benefits
(including all relocation expenses incurred on the Executive’s behalf). The
amount of the relocation benefits that must be repaid will be prorated based on
the number of days elapsed from the Commencement Date to the Executive’s date of
termination.

 

The Executive will be responsible for all taxes imposed on the relocation
benefits set forth in this Exhibit A.

 



14 

 

 

Exhibit B

 

Change of Control Bonus Payment

  

During the Term, the Executive shall be eligible for a Bonus Payment pursuant to
the terms set forth in this Exhibit B.

 

1.     Bonus Payment. If a Change of Control occurs, and, except as set forth in
Section 2 below, if the Executive remains actively employed with the Corporation
from the Commencement Date through the consummation of the transactions
constituting such Change of Control, then the Corporation will pay the Executive
a cash transaction success bonus in an amount based on the Net Proceeds, as set
forth in the table below (the “Bonus Payment”). The Bonus Payment, if any, shall
be paid within 30 days following the consummation of such Change of Control.

 

Net Proceeds ($)

(in millions)

Incremental % Bonus Payment Incremental $ Bonus Payment Aggregate Bonus Payment
($) 0-29.99 0 0 200,000 30-39.99 0.055 549,000 750,000 40-49.99 0.025 250,000
1,000.000 50-59.99 0.045 450,000 1,450,000 60-69.99 0.07 699,000 2,150,000
70-99.99 .1 3,000,000 5,150,000 >100 .1 0 5,150,000

 



The following examples are for illustrative purposes only. If the Board
determines that the Net Proceeds in a Change of Control is $22 million, the
Executive will be eligible to receive a Bonus Payment equal to $200,000. If the
Board determines that the Net Proceeds in a Change of Control is $39.99 million,
the Executive will be eligible to receive a Bonus Payment equal to $750,000. If
the Board determines that the Net Proceeds in a Change of Control is $55
million, the Executive will be eligible to receive a Bonus Payment equal to
$1,225,450, calculated as follows: (($55 million - $49.99 million) x .045) +
$1,000,000 (Aggregate Incremental Bonus Payment).

 

2.     Termination of Employment. If the Executive’s employment with the
Corporation is terminated by the Corporation without Cause or by the Executive
for Good Reason, in either case within six months prior to the date on which the
transactions constituting a Change of Control are consummated, then the Bonus
Payment will be paid to the Executive within 30 days following the consummation
of such Change of Control, provided that, upon such termination of employment,
the Executive timely executes, and does not revoke, a Release and complies with
the requirements of the Employment Agreement (including Sections 10, 11 and 12).
Otherwise, if the Executive’s employment with the Corporation ends before the
closing of a Change of Control for any other reason, the Executive will not be
entitled to receive any portion of the Bonus Payment.

 



15 

 

 

3.     Section 280G. In the event of a change in ownership or control under
section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Exhibit B
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of section 280G of the Code, the aggregate present value of
the Payments under this Exhibit B shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide Executive with a greater net
after-tax benefit than would no reduction. No reduction shall be made unless the
reduction would provide the Executive with a greater net after-tax benefit. The
determinations under this Section shall be made as follows:

 

(a)             The “Reduced Amount” shall be an amount expressed in present
value which maximizes the aggregate present value of Payments under this Exhibit
B without causing any Payment under this Exhibit B to be subject to the Excise
Tax (defined below), determined in accordance with section 280G(d)(4) of the
Code. The term “Excise Tax” means the excise tax imposed under section 4999 of
the Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(b)             Payments under this Exhibit B shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to the Executive. Only amounts payable under this
Exhibit B shall be reduced pursuant to this Section.

 

(c)             All determinations to be made under this Section shall be made
by an independent certified public accounting firm selected by the Corporation
and agreed to by the Executive immediately prior to the change in ownership or
control transaction (the “Accounting Firm”). The Accounting Firm shall provide
its determinations and any supporting calculations both to the Corporation and
Executive within ten days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Corporation and the Executive. All of
the fees and expenses of the Accounting Firm in performing the determinations
referred to in this Section shall be borne solely by the Corporation.

 

4.             Miscellaneous.

 

(a)             Nothing in this Agreement alters the at-will nature of the
Executive’s employment with the Corporation and the Executive and the
Corporation are free to end the employment relationship at any time and for any
reason.

 

(b)             All payments made to the Executive will be subject to applicable
federal, state, and local tax withholding.

 

5.             Definitions. For all purposes of this Exhibit B, the definitions
used herein shall have the meanings specified in the Employment Agreement,
unless defined herein or as set forth below.

 

(a)             “CHANGE OF CONTROL” means the consummation of (i) a merger or
consolidation of the Corporation with another corporation (other than a Related
Person) where the stockholders of the Corporation, immediately prior to the
merger or consolidation, will not beneficially own, immediately after the merger
or consolidation, shares entitling such stockholders to 100% of all votes to
which all stockholders of the surviving corporation would be entitled in the
election of directors, (ii) a sale or other disposition of 100% of the stock of
the Corporation to a person or entity or group of persons or entities (other
than to a Related Person), or (iii) a sale or other disposition of all or
substantially all of the assets of the Corporation (other than to a Related
Person). Notwithstanding the foregoing, a “Change of Control” shall only be
deemed to have occurred under this Exhibit B if the Change of Control
constitutes a change in the ownership or effective control of the Corporation,
or in the ownership of a substantial portion of the assets of the Corporation,
within the meaning of Section 409A(a)(2)(A)(v) of the Code and the regulations
promulgated thereunder. Only one Change of Control transaction shall be
considered a Change of Control for purposes of this Exhibit B.

 



16 

 

 

(b)             “EMPLOYMENT AGREEMENT” means the Employment Agreement entered
into between the Executive and the Corporation, to which this Exhibit B is
attached.

 

(c)             “NET PROCEEDS” means the value of the net proceeds (i.e. cash
and securities that are traded on a Stock Exchange, net of transaction costs,
including but not limited to legal, banker, broker, and accountant fees and
other costs relating to the transaction) available for distribution to the
Corporation’s stockholders in respect of their equity interests upon a Change of
Control, calculated as if this Exhibit B were not in effect. Any debt that is
assumed by the purchaser or another person or paid in connection with the
closing of the transaction shall not be included in the Net Transaction
Proceeds. Net Proceeds will be determined by the Board in its sole discretion.

 

(d)             “RELATED PERSON” means a person who is a stockholder of the
Corporation on the Commencement Date, a family member of a stockholder of the
Corporation on the Commencement Date, or a trust or other entity established by
or for the benefit of any of the foregoing.

 

(e)             “STOCK EXCHANGE” shall mean the Nasdaq Capital, Global or Global
Select Market, the NYSE MKT, or the New York Stock Exchange.

 



17 

 

 

Exhibit C

 

Form Separation Agreement and General Release

 

Separation Agreement and General Release

 

This Agreement sets forth the terms of your separation of employment with InsPro
Technologies Corporation (the “Parent”) and InsPro Technologies, LLC, a Delaware
limited liability company (the “Company”). If you understand and agree with
these terms, please sign in the space provided below. If you and the Company
sign below, this will be a legally binding document representing the entire
agreement between you and the Company regarding the subjects it covers. We will
refer to this document as the “Agreement.”

 

Termination Date. Your last day of work with the Company [was/will be ______ ].

 

Consideration. If you sign and do not revoke this Agreement, you will be
provided with the following severance payments and benefits, less any applicable
tax withholding:

 

[Insert description of the severance benefits.]

 

All company sponsored benefits will cease as of your last day of work. If you
contribute to our 401(k) retirement plan, your voluntary deductions will cease
as of [______].

 

Release of Claims. In exchange for the payment(s) described in the Consideration
clause, you hereby waive all claims available under federal, state or local law
against the Company and the directors, officers, employees, employee benefit
plans and agents of the Company arising out of your employment with the Company
or the termination of that employment, including but not limited to all claims
arising under the Americans with Disabilities Act, the Civil Rights Act of 1991,
the Employee Retirement Income Security Act, the Equal Pay Act, the Genetic
Information Non-discrimination Act, the Family and Medical Leave Act, Section
1981 of U.S.C, Title VII of the Civil Rights Act, the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Law, and the Pennsylvania
Whistleblower Law, as well as wrongful termination claims, breach of contract
claims, discrimination claims, harassment claims, retaliation claims,
whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs. You are not waiving your right to vested benefits under the written
terms of the Company 401(k) Plan, claims for unemployment or workers’
compensation benefits, any medical claim incurred during your employment that is
payable under applicable medical plans or an employer-insured liability plan,
claims arising after the date on which you sign this Agreement, or claims that
are not otherwise waivable under applicable law.

 

Addendum to General Release for Age Claims. In addition to all other claims
released for the payment(s) described in the Consideration clause, you hereby
waive all claims available against the Company and the directors, officers,
employees, employee benefit plans and agents of the Company arising out of your
employment with the Company or the termination of that employment under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.

 

Acknowledgement of Voluntariness and Time to Review. You acknowledge that:

●you read this Agreement and you understand it;

 



18 

 

 

●you are signing the Agreement voluntarily in order to release your claims
against the Company in exchange for payment that is greater than you would
otherwise have received;

●you are signing this Agreement after the date of your separation from the
Company and you were offered at least [21] days to consider your choice to sign
this Agreement;

●the Company advises you to consult with an attorney;

●you know that you can revoke this Agreement within 7 days of signing it and
that the Agreement does not become effective until that 7-day period has passed.
To revoke, contact Gretchen Rose, Vice President Human Resources,
grose@inspro.com.

●you agree that changes to this Agreement before its execution, whether material
or immaterial, do not restart your time to review the Agreement.

 

Medicare Disclaimer. You represent that you are not a Medicare Beneficiary as of
the time you enter into this Agreement. To the extent that you are a Medicare
Beneficiary, you agree to contact a Company Human Resources Representative for
further instruction.

 

Non-disparagement. You will not disparage or make any public statement
reflecting negatively the Company, its subsidiaries and parents, and their
respective directors, investors, employees, and agents, and their respective
successors and assigns, heirs, executors, and administrators.

 

Company Property. You acknowledge that you have returned to the Company all
items of property provided by the Company for your use during employment with
the Company.

 

You acknowledge that you have returned to the Company all documents and
materials (in electronic, paper or other form) created or received by you in the
course of employment with the Company.

 

Limit on Disclosures. You shall not disclose or cause to be disclosed the terms
of this Agreement to any person (other than your spouse or domestic/civil union
partner, attorney and tax advisor), except pursuant to a lawful subpoena, as set
forth in the Reports to Government Entities clause below or as otherwise
permitted by law. This provision is not intended to restrict your legal right to
discuss the terms and conditions of your employment.

 

Reports to Government Entities. Nothing in this Agreement, including the Limit
on Disclosures or Release of Claims clauses, restricts or prohibits you from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. However, to the maximum extent permitted by law, you
are waiving your right to receive any individual monetary relief from the
Company or any others covered by the Release of Claims resulting from such
claims or conduct, regardless of whether you or another party has filed them,
and in the event you obtain such monetary relief the Company will be entitled to
an offset for the payments made pursuant to this Agreement. This Agreement does
not limit your right to receive an award from any Regulator that provides awards
for providing information relating to a potential violation of law. You do not
need the prior authorization of the Company to engage in conduct protected by
this paragraph, and you do not need to notify the Company that you have engaged
in such conduct.

 



19 

 

 

Please take notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

 

Non-Admission of Liability. Nothing in this Agreement is an admission of any
wrongdoing, liability or unlawful activity by you or by the Company.

 

No Other Amounts Due. You acknowledge that the Company has paid you all wages,
salaries, bonuses, benefits and other amounts earned and accrued, less
applicable deductions, and that the Company has no obligation to pay any
additional amounts other than the payment(s) described in the Consideration
clause of this Agreement.

 

Signature. The Company hereby advises you to consult with an attorney prior to
signing this Agreement. You acknowledge that you have had [21] days to consider
the terms of this Agreement and you sign it with the intent to be legally
bound. 

    Employee Signature:___________________________________________ Employer
Signature:_______________________________________  
Date:______________________________________________________ Date:
____________________________________________________  



 



20